Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00531-CR

                                      Matthew Scott GRAVLIN,
                                             Appellant

                                                 v.
                                             The State of
                                        The STATE of Texas,
                                              Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007CR8485A
                              Honorable Ron Rangel, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 16, 2013

AFFIRMED

           Appellant, Michael Scott Gravlin, appeals his conviction of aggravated assault. Appellant

was indicted for the offense of murder and entered into a plea agreement with the State, pleading

no contest to a lesser charge of aggravated assault after his motion to suppress the video recording

of his statements to police was denied. The trial court sentenced appellant to twenty years’

confinement. In two issues on appeal, appellant asserts the trial court erred in denying his motion

to suppress (1) because the statements were obtained while he was in custody and in violation of

Miranda v. Arizona, and (2) because his statements were involuntary.
                                                                                      04-12-00531-CR


                                   STANDARD OF REVIEW

       We review a trial court’s ruling on a motion to suppress under an abuse of discretion

standard. Martinez v. State, 348 S.W.3d 919, 922 (Tex. Crim. App. 2011). We will overturn the

trial court’s ruling if it is outside the zone of reasonable disagreement. Id. “The appellate court

must apply a bifurcated standard of review, giving almost total deference to a trial court’s

determination of historic facts and mixed questions of law and fact that rely upon the credibility

of a witness, but applying a de novo standard of review to pure questions of law and mixed

questions that do not depend on credibility determinations.” Id. at 922–23. A trial court’s legal

determinations are reviewed de novo. State v. Sheppard, 271 S.W.3d 281, 286–87 (Tex. Crim.

App. 2008).

1. Custodial Interrogation

       Texas Code of Criminal Procedure article 38.22 provides that no statement made by an

accused as a result of custodial interrogation is admissible at trial unless it is shown that certain

rights were given “on the face of the statement.” TEX. CODE. CRIM. PROC. ANN. art. 38.22 § 2(a)

(West 2005); see Miranda v. Arizona, 384 U.S. 436 (1966). Article 38.22 and Miranda apply only

to statements made as a result of custodial interrogation. See Miranda, 384 U.S. at 444–45; TEX.

CODE. CRIM. PROC. art. 38.22 § 2(a). “A person is in ‘custody’ only if, under the circumstances,

a reasonable person would believe that his freedom of movement was restrained to the degree

associated with a formal arrest.” Dowthitt v. State, 931 S.W.2d 244, 254 (Tex. Crim. App. 1996).

A determination of whether a defendant is in custody is made “on an ad hoc basis, after considering

all of the [objective] circumstances.” Id. at 255. “In determining whether an individual was in

custody, a court must examine all of the circumstances surrounding the interrogation, but the

ultimate inquiry is simply whether there [was] a formal arrest or restraint on freedom of movement

of the degree associated with a formal arrest.” Estrada v. State, 313 S.W.3d 274, 294 (Tex. Crim.
                                                -2-
                                                                                       04-12-00531-CR


App. 2010); see Stansbury v. California, 511 U.S. 318, 322 (1994). The Texas Court of Criminal

Appeals has outlined at least four general situations that may constitute custody: (1) when the

suspect is physically deprived of his freedom of action in any significant way, (2) when a law

enforcement officer tells the suspect that he cannot leave, (3) when law enforcement officers create

a situation that would lead a reasonable person to believe that his freedom of movement has been

significantly restricted, and (4) when there is probable cause to arrest and law enforcement officers

do not tell the suspect that he is free to leave. Estrada, 313 S.W.3d at 294.

       The videotape of appellant’s interrogation demonstrates appellant was repeatedly told he

could leave and was not required to speak with the police. Appellant argues the voluntary, non-

custodial interrogation changed to a custodial one when the detective told appellant:

       If you want me to believe you and let you out of here and do all the things I promised
       to do you’ve got to come clean and tell me the entire truth. If you don’t then you’re
       incriminating yourself.

Appellant argues that because of this statement, Miranda warnings were required. However, the

videotape affirmatively demonstrates appellant was repeatedly told he could leave at any time—

both before and after the statement appellant alleges changed the voluntary interrogation into a

custodial interrogation. Even after the statement, the videotape indicates appellant understood he

was able to leave the police station as appellant called a friend to tell him the detective stated he

could leave. Nonetheless, appellant told the detective “we’re gonna solve this” and he was “not

leaving ‘til we fix this problem.” Within seconds of admitting to committing the murder, the

detective once again reminded appellant he could walk out the door.

   The videotape affirmatively demonstrates appellant’s freedom of movement was not restrained

to the degree associated with formal arrest—he voluntarily went to the police station to give a

statement, he was not in handcuffs, he insisted on staying to talk about the incident after being told

numerous times he could leave, he was provided with snacks, a phone book, and a phone on which
                                                 -3-
                                                                                        04-12-00531-CR


he made multiple calls to his friend, girlfriend, and mother. Appellant was informed multiple times

that regardless of what he told the detectives, he would be free to go. It was not until appellant

expressed suicidal intentions that the detective informed him he would have to place appellant in

emergency detention in a hospital. After reviewing the evidence, we conclude the trial court did

not err in finding appellant was not in custody at the time of his confession and denying his motion

to suppress on that basis.

2. Voluntariness of Confession

          In his second issue, appellant contends his statements were given involuntarily and the trial

court erred by refusing to suppress them. An involuntary confession is inadmissible at trial. TEX.

CODE CRIM. PROC. art. 38.21; see Jackson v. Denno, 378 U.S. 368 (1964). In determining whether

to admit or exclude such evidence, a trial court considers whether the defendant voluntarily made

such statements “without compulsion or persuasion.” TEX. CODE. CRIM. PROC. art. 38.21. We

review whether a confession is voluntarily made under a totality of the circumstances standard of

review.     Arizona v. Fulminante, 499 U.S. 279, 285–86 (1991).            The same totality of the

circumstances standard is used to evaluate the voluntariness of a confession given by a mentally

ill person. Delao v. State, 235 S.W.3d 235, 236 (Tex. Crim. App. 2007). When voluntariness is

challenged by the defendant, the State bears the burden of proving by a preponderance of the

evidence that the statement was given voluntarily. Alvarado v. State, 912 S.W.2d 199, 211 (Tex.

Crim. App. 1996). The trial court is the sole judge of the weight and credibility of the evidence,

and the trial court’s finding on voluntariness may not be disturbed on appeal absent an abuse of

discretion. Id.; Martinez v. State, 131 S.W.3d 22, 35 (Tex. App.—San Antonio 2003, no pet.).

          Appellant asserts he was threatened by the detectives and thus, his statements were coerced

and involuntary. He argues the same statement that changed non-custodial interrogation to

custodial interrogation also rendered his statements involuntary. In addition, appellant also argues
                                                  -4-
                                                                                       04-12-00531-CR


his statements were no longer voluntary after he was told: “If you tell me that you did it, I will let

you go,” and “You don’t want to get arrested, you have to come clean.”

          While a confession induced by threat or fear is involuntary and inadmissible, “a confession

is not rendered inadmissible simply because it is made after an accused has been told by the officer

taking the confession that it would be best to tell the truth,” Dykes v. State, 657 S.W.2d 796, 797

(Tex. Crim. App. 1983), or that “it would be better to get his business straightened out.” Coursey

v. State, 457 S.W.2d 565, 569 (Tex. Crim. App. 1970). Here, the statements made by the officers

are similar to those cited above. Appellant voluntarily agreed to go to the police station. He was

never handcuffed, never told he was under arrest, or told he could not leave. Appellant did not ask

to speak with an attorney. He was not denied basic necessities, did not appear to be under the

influence of alcohol or drugs, and was not promised anything in exchange for his statement.

Accordingly, there is sufficient evidence from which the trial court could have concluded that

appellant’s statements were voluntary rather than the product of undue coercion by exertion of

threat.

          Appellant next asserts his statements were not voluntary because the detectives falsely

advised him of a legal defense that would benefit him and that incriminating evidence against him

existed. Specifically, appellant asserts the detectives falsely advised him incriminating scientific

evidence such as DNA, fingerprints, as well as witnesses and witness statements existed.

          “Trickery or deception does not make a statement involuntary unless the method was

calculated to produce an untruthful confession or was offensive to due process.” Creager v. State,

952 S.W.2d 852, 856 (Tex. Crim. App. 1997). “[T]he effect of the lie must be analyzed in the

context of all the circumstances of the interrogation.” Miller v. Fenton, 796 F.2d 598, 607 (3d Cir.

1986); Creager, 952 S.W.2d at 856. The focus is whether police behavior was such as to overbear

the appellant’s will and bring about a confession not freely determined. Green v. State, 934 S.W.2d
                                                 -5-
                                                                                    04-12-00531-CR


92, 99–100 (Tex. Crim. App. 1996).           “Of the numerous types of police deception, a

misrepresentation relating to an accused’s connection to the crime is the least likely to render a

confession involuntary.” Id. at 100. An officer’s misrepresentations to a suspect regarding

witnesses, fingerprints, or other evidence that links a suspect to the crime, merely relates to

appellant’s connection to the crime and is not the type of deception that likely causes an

involuntary confession. See id. (discussing misrepresentations concerning strength of the case

against defendant); see also Weaver v. State, 265 S.W.3d 523, 534 (Tex. App.—Houston [1st Dist.]

2008, pet. ref’d) (deciding officers’ misrepresentations regarding witnesses, fingerprints, and

videotape did not render suspect’s statement involuntary).

       Here, nothing in the record or on the videotape indicates appellant was unwilling to talk or

that his statements were made against his will. To the contrary, appellant spoke to the police

voluntarily and seemed eager to provide a statement. Appellant was repeatedly told he did not

have to speak with the police, he was free to leave, and he had the ability to retain a lawyer.

Appellant was given breaks, offered something to drink, and was not subjected to undue coercion.

Cf. State v. Terrazas, 4 S.W.3d 720, 726–27 (Tex. Crim. App. 1999) (discussing practices

described as “inherently coercive” such as lengthy interrogation, threats of violence, detention

without the ability to communicate, and “taking at night to lonely and isolated places for

questioning”). Texas courts have also found confessions under similar circumstances to be

voluntary. See, e.g., Fineron v. State, 201 S.W.3d 361 (Tex. App.—El Paso 2006, no pet.)

(concluding confession voluntary after seven hours of questioning where appellant was given

water, allowed breaks, and offered food); Bell v. State, 169 S.W.3d 384, 391–92 (Tex. App.—Fort

Worth 2005, pet. ref’d.) (determining that over eight hours of questioning while defendant was

secured in handcuffs and leg shackles did not render his confession involuntary where defendant

never expressed a desire to discontinue questioning or to speak to an attorney, and never requested
                                               -6-
                                                                                   04-12-00531-CR


any breaks); Vasquez v. State, 179 S.W.3d 646, 650 (Tex. App.—Austin 2005), aff’d, 225 S.W.3d
541 (Tex. Crim. App. 2007) (concluding defendant’s confession voluntary where defendant was

interrogated for over seven hours, isolated from his family, and offered breaks and drinks).

Accordingly, we conclude under the totality of the circumstances that appellant’s statements were

not involuntary.

                                        CONCLUSION

       We overrule appellant’s issues on appeal and affirm the trial court’s judgment.


                                                Sandee Bryan Marion, Justice


Do not publish




                                              -7-